




--------------------------------------------------------------------------------



GUARANTY
made by
AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.
and
the SUBSIDIARY GUARANTORS party hereto
collectively, jointly and severally, as Guarantor,
in favor of
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent


Dated as of March 30, 2012





--------------------------------------------------------------------------------



GUARANTY
This GUARANTY (this “Guaranty”), dated as of March 30, 2012, made by AMERICAN
REALTY CAPITAL NEW YORK RECOVERY REIT, INC., a Maryland corporation (“REIT
Guarantor”) and each SUBSIDIARY GUARANTOR named in the signature pages hereof
and hereafter executing a Joinder Agreement hereto (each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”; the REIT Guarantor and
the Subsidiary Guarantors, each a “Guarantor” and collectively, “Guarantors”),
each having an address at c/o American Realty Capital, 405 Park Avenue, 15th
Floor, New York, New York, 10022, in favor of CAPITAL ONE, NATIONAL ASSOCIATION,
as administrative agent for the Lenders referenced below (in such capacity, the
“Administrative Agent”), having an address at 90 Park Avenue, New York, New York
10016.
R E C I T A L S:
A.Pursuant to that certain Credit Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Credit Agreement”) by and among New York Recovery Operating Partnership, L.P.,
a Delaware limited partnership (the “Borrower”), as borrower, the lenders party
thereto (the “Lenders”) and Administrative Agent, the Lenders have agreed to
make loans (the “Loans”) to Borrower in an aggregate principal amount not to
exceed $40,000,000 (increasable up to $150,000,000 pursuant to the terms and
conditions of the Credit Agreement), subject to the terms and conditions of the
Credit Agreement;
B.    As a condition to the Lenders making the Loans, Administrative Agent is
requiring that Guarantors execute and deliver to Administrative Agent, on behalf
of the Lenders, this Guaranty; and
C.    Each Guarantor hereby acknowledges that such Guarantor will materially
benefit from the Lenders’ agreement to make the Loan;
NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of the Lenders to make the
Loans pursuant to the Credit Agreement, each Guarantor hereby agrees, covenants,
represents and warrants to Administrative Agent as follows:
1.    Definitions.
(a)    All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Credit Agreement.



--------------------------------------------------------------------------------



(b)    The capitalized terms used in this Section 6 but not defined in the
Credit Agreement shall have the meaning assigned to each such term in Annex 2
attached hereto.
(c)    The term “Guaranteed Obligations” means the payment when due, whether at
maturity or earlier, by reason of acceleration or otherwise, and at all times
thereafter, of the Loans, and the payment and performance of all other
Obligations of Borrower which may be owing at any time under the Loan Documents.
2.    Guaranty.
(a)    Guarantors, jointly and severally, hereby irrevocably, absolutely and
unconditionally guarantees to Administrative Agent, on behalf of the Lenders,
the full, prompt and complete payment and performance when due of the Guaranteed
Obligations.
(b)    All sums payable to Administrative Agent (on behalf of the Lenders) under
this Guaranty shall be payable on demand and without reduction for any offset,
claim, counterclaim or defense.
(c)    Guarantors, jointly and severally, hereby agree to indemnify, defend and
save harmless Administrative Agent and the Lenders from and against any and all
actual out-of-pocket costs, losses, liabilities, claims, causes of action,
expenses and damages, including reasonable attorneys’ fees and disbursements,
which Administrative Agent or any Lender may suffer or which otherwise may arise
by reason of Borrower’s failure to pay any of the Guaranteed Obligations when
due, irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Administrative Agent prior or
subsequent to (i) Administrative Agent declaring the principal, interest and
other sums evidenced or secured by the Loan Documents to be due and payable,
(ii) the commencement or completion of a judicial or non-judicial foreclosure on
any security held for the Guaranteed Obligations or (iii) the conveyance or
assignment of all or any portion of any such security in lieu of foreclosure.
(d)    Guarantors agree that no portion of any sums applied (other than sums
received from Guarantors in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Obligations shall be deemed
to have been applied in reduction of the Guaranteed Obligations until such time
as the Obligations have been paid in full, or Guarantors shall have made the
full payment required hereunder, it being the intention hereof that the
Guaranteed Obligations shall be the last portion of the Obligations to be deemed
satisfied.
3.    Representations and Warranties. Each Guarantor hereby represents and
warrants to Administrative Agent as follows (which representations and
warranties shall be given as of the date hereof and shall survive the execution
and delivery of this Guaranty):



--------------------------------------------------------------------------------



(a)    Organization, Authority and Execution. Each Guarantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and has all necessary power and authority to own its properties
and to conduct its business as presently conducted or proposed to be conducted
and to enter into and perform this Guaranty and all other agreements and
instruments to be executed by it in connection herewith. This Guaranty has been
duly executed and delivered by Guarantors.
(b)    Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantors, enforceable against Guarantors in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.
(c)    No Violation. The execution, delivery and performance by Guarantors of
its obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to any Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of any Guarantor pursuant to the terms
of each Guarantor’s articles of organization, or any mortgage, indenture,
agreement or instrument to which Guarantor is a party or by which it or any of
its properties is bound.
(d)    No Litigation. As of the date hereof, there are no actions, suits or
proceedings at law or at equity, pending or, to each Guarantor’s actual
knowledge, threatened in writing against or affecting any Guarantor or which
involve or might involve the validity or enforceability of this Guaranty or
which could reasonably be expected to materially adversely affect the financial
condition of any Guarantor or the ability of any Guarantor to perform any of its
obligations under this Guaranty. No Guarantor is in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which could reasonably be
expected to materially adversely affect the financial condition of any Guarantor
or the ability of any Guarantor to perform any of its obligations under this
Guaranty.
(e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by each Guarantor of this Guaranty have been
obtained and each Guarantor agrees that all Consents required in connection with
the carrying out or performance of any of Guarantors’ obligations under this
Guaranty will be obtained when required.



--------------------------------------------------------------------------------



(f)    Financial Statements and Other Information. All financial statements of
any Guarantor heretofore delivered to Administrative Agent are true and correct
in all material respects and fairly present the financial condition of each
Guarantor as of the respective dates thereof, and, to each Guarantor’s actual
knowledge, as of the date of this Guaranty, no materially adverse change has
occurred in the financial conditions reflected therein since the respective
dates thereof. None of the aforesaid financial statements or any certificate or
statement furnished to Administrative Agent by or on behalf of any Guarantor in
connection with the transactions contemplated hereby, and none of the
representations and warranties in this Guaranty contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading. No Guarantor is insolvent
within the meaning of the United States Bankruptcy Code or any other applicable
law, code or regulation and the execution, delivery and performance of this
Guaranty will not render any Guarantor insolvent.
(g)    Consideration. (i) REIT Guarantor is the direct owner of all of the legal
and beneficial Equity Interests in Borrower, and (ii) each Subsidiary Guarantor
has received at least “reasonably equivalent value” (as such phrase is used in
§548 of the Bankruptcy Code and in comparable provisions of other applicable
laws) and more than sufficient consideration to support its obligations
hereunder in respect of the Guaranteed Obligations.
4.    Financial Statements. Each Guarantor agrees to comply with the
requirements of Section 5.01 of the Credit Agreement with respect to the
delivery of financial statements and other information of REIT Guarantor and
each Subsidiary Guarantor set forth therein.
5.    Unconditional Character of Obligations of Guarantors.
(a)    The obligations of Guarantors hereunder shall be irrevocable, absolute
and unconditional, irrespective of the validity, regularity or enforceability,
in whole or in part, of the other Loan Documents or any provision thereof, or
the absence of any action to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment against Borrower,
Guarantors or any other Person or any action to enforce the same, any failure or
delay in the enforcement of the obligations of Borrower under the other Loan
Documents or Guarantors under this Guaranty, or any setoff, counterclaim, and,
except as otherwise expressly provided in this Guaranty, irrespective of any
other circumstances which might otherwise limit recourse against any Guarantor
by Administrative Agent or the Lenders or constitute a legal or equitable
discharge or defense of a guarantor or surety. Administrative Agent, on behalf
of the Lenders, may enforce the obligations of any Guarantor under this Guaranty
by a proceeding at law, in equity or otherwise, independent of any loan
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, either before or after an action against the
Collateral or any part thereof, Borrower or any other Person. This Guaranty is a
guaranty of payment and performance and not merely a guaranty of collection.
Each Guarantor waives diligence, notice of acceptance of this Guaranty, filing
of claims with any court, any proceeding to enforce any provision of any other
Loan Document, against any Guarantor, Borrower or any other Person, any right to
require a proceeding first against Borrower or any other Person, or to exhaust



--------------------------------------------------------------------------------



any security (including, without limitation, the Collateral) for the performance
of the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).
(b)    The obligations of Guarantors under this Guaranty, and the rights of
Administrative Agent to enforce the same by proceedings, whether by action at
law, suit in equity or otherwise, shall not be in any way affected by any of the
following:
(i)    any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Collateral or any part
thereof, any Guarantor or any other Person;
(ii)    any failure by Administrative Agent, a Lender or any other Person,
whether or not without fault on its part, to perform or comply with any of the
terms of the Credit Agreement, or any other Loan Documents, or any document or
instrument relating thereto;
(iii)    the sale, transfer or conveyance of the Collateral or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Collateral or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the
Collateral or any interest therein;
(iv)    the conveyance to Administrative Agent, a Lender, any Affiliate of
Administrative Agent or a Lender or Administrative Agent’s or a Lender’s nominee
of all or a portion of the Collateral or any interest therein;
(v)    the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or
(vi)    the release in whole or in part of any Collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.
(c)    Except as otherwise specifically provided in this Guaranty, each
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Administrative Agent or a Lender to enforce this Guaranty based on
claims of waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.



--------------------------------------------------------------------------------



(d)    Administrative Agent may deal with Borrower and Affiliates of Borrower in
the same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Administrative Agent, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the
obligations of Guarantors hereunder.
(e)    No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of, the Loan
Documents shall in any way alter, impair or affect any of the obligations of
Guarantors hereunder, and each Guarantor agrees that if any Loan Document is
modified with Administrative Agent’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.
(f)    Administrative Agent, on behalf of the Lenders, may proceed to protect
and enforce any or all of its rights under this Guaranty by suit in equity or
action at law, whether for the specific performance of any covenants or
agreements contained in this Guaranty or otherwise, or to take any action
authorized or permitted under applicable law, and shall be entitled to require
and enforce the performance of all acts and things required to be performed
hereunder by Guarantors. Each and every remedy of Administrative Agent and the
Lenders shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.
(g)    No waiver shall be deemed to have been made by Administrative Agent of
any rights hereunder unless the same shall be in writing and signed by
Administrative Agent, and any such waiver shall be a waiver only with respect to
the specific matter involved and shall in no way impair the rights of
Administrative Agent or the obligations of Guarantors to Administrative Agent in
any other respect or at any other time.
(h)    At the option of Administrative Agent, any Guarantor may be joined in any
action or proceeding commenced by Administrative Agent against Borrower in
connection with or based upon any other Loan Documents and recovery may be had
against any Guarantor in such action or proceeding or in any independent action
or proceeding against any Guarantor to the extent of Guarantors’ liability
hereunder, without any requirement that Administrative Agent first assert,
prosecute or exhaust any remedy or claim against Borrower, any other Guarantor
or any other Person, or any security for the obligations of Borrower or any
other Person.



--------------------------------------------------------------------------------



(i)    Each Guarantor agrees that this Guaranty shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment is made
by Borrower or any Guarantor to Administrative Agent and such payment is
rescinded or must otherwise be returned by Administrative Agent (as determined
by Administrative Agent in its sole and absolute discretion) upon insolvency,
bankruptcy, liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting Borrower or any Guarantor, all as though such payment had not been
made.
(j)    In the event that Guarantors shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that for any reason whatsoever Borrower or any subsequent owner of the
Collateral or any part thereof is now, or shall hereafter become, indebted to
any Guarantor, each Guarantor agrees that (i) the amount of such sums and of
such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to Administrative
Agent under the Loan Documents, and (ii) no Guarantor shall be entitled to
enforce or receive payment thereof until all principal, interest and other sums
due pursuant to the Loan Documents have been paid in full. Nothing herein
contained is intended or shall be construed to give any Guarantor any right of
subrogation in or under the Loan Documents or any right to participate in any
way therein, or in the right, title or interest of Administrative Agent in or to
any collateral for the Loan, notwithstanding any payments made by any Guarantor
under this Guaranty, until the actual and irrevocable receipt by Administrative
Agent of payment in full of all principal, interest and other sums due with
respect to the Loan or otherwise payable under the Loan Documents. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when any such sums due and owing to Administrative Agent shall not have been
fully paid, such amount shall be paid by any such Guarantor to Administrative
Agent for credit and application against such sums due and owing to
Administrative Agent.
(k)    Guarantors’ obligations hereunder shall survive a foreclosure or similar
proceeding involving the Collateral and the exercise by Administrative Agent of
any of all of its remedies pursuant to the Loan Documents.
6.    Financial Covenants.
(a)    Maximum Corporate Leverage Ratio. The ratio, expressed as a percentage,
of (i) Outstanding Indebtedness to (ii) Total Assets shall not exceed sixty-five
percent (65%) at any time; provided, however, that there shall be a 180-day
grace period to cure any breach of this Section 6(a) so long as such ratio does
not exceed sixty-seven percent (67%) at any time during such cure period.
(b)    Minimum Corporate Fixed Charge Coverage Ratio. The ratio of (i) Total
EBITDA for the period of twelve months ending on the most recently ended
calendar month prior to such date to (ii) Total Fixed Charges for such period
shall not be lower than 1.50:1.00 at any time.



--------------------------------------------------------------------------------



(c)    Minimum Tangible Net Worth. The Tangible Net Worth of REIT Guarantor and
its Subsidiaries (including, without limitation, Borrower and any Subsidiary
Guarantors) shall not be less than (i) $20,000,000 during the period beginning
on the Closing Date and ending on (but not including) the first anniversary of
the Closing Date, (ii) $30,000,000 during the period beginning on the first
anniversary of the Closing Date and ending on (but not including) the second
anniversary of the Closing Date, (iii) $40,000,000 during the period beginning
on the second anniversary of the Closing Date and ending on (but not including)
the third anniversary of the Closing Date and (iv) if the term of the Loan has
been extended pursuant to the Credit Agreement, $50,000,000 during the period
beginning on the third anniversary of the Closing Date and ending on (but not
including) the fourth anniversary of the Closing Date.
(d)    Maximum Dividend Payout Ratio. The ratio, expressed as a percentage, of
(i) cash distributions to shareholders by REIT Guarantor during the twelve
months ending on the most recently ended calendar month prior to such date to
(ii) Modified Funds from Operations for such period, shall not exceed 95% for
three consecutive calendar quarters.
(e)    Minimum Total Unencumbered Asset Value Ratio. The ratio of (i) Total
Unencumbered Asset Value to (ii) the portion of Total Indebtedness that is not
secured by a Lien shall not exceed 1.65:1.00 at any time.
(f)    Minimum Unencumbered Debt Service Coverage Ratio. The ratio of (i) Total
EBITDA arising from Unencumbered Properties for the period of twelve months
ending on the most recently ended calendar month prior to such date to (ii) the
portion of Total Interest Expense not secured by a Lien for such period shall
not exceed 1.55:1.00 at any time.
(g)    Maximum Recourse Indebtedness Ratio. The ratio, expressed as a
percentage, of (i) Total Recourse Indebtedness to (ii) Total Assets shall not
exceed ten percent (10%) at any time.
(h)    Maximum Secured Leverage Ratio. The ratio, expressed as a percentage, of
(i) Outstanding Secured Indebtedness to (ii) Total Assets shall not exceed
seventy percent (70%) at any time.
(i)    Interest Rate Exposure. The ratio, expressed as a percentage, of
(i) Unhedged Interest Exposure to (ii) Total Assets shall not exceed twenty-five
percent (25%) at any time.
7.    Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Administrative Agent and Guarantors.



--------------------------------------------------------------------------------



8.    Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, and each Guarantor’s successors and assigns, may not be assigned or
delegated by any Guarantor and shall inure to the benefit of Administrative
Agent, on behalf of the Lenders, and its successors and assigns.
9.    Applicable Law and Consent to Jurisdiction. This Guaranty shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York. Each Guarantor and Administrative Agent for itself and on behalf of
the Lenders, each irrevocably (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Guaranty may be brought in a court
of record in the City and County of New York or in the Courts of the United
States of America located in the City and County of New York, (b) consents to
the jurisdiction of each such court in any such suit, action or proceeding and
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. Each
Guarantor and Administrative Agent for itself and on behalf of the Lenders each
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to such party at its
address provided in Section 14 hereof or Section 10.01 of the Credit Agreement,
as applicable. Nothing in this Section 9, however, shall affect the right of any
Guarantor or Administrative Agent to serve legal process in any other manner
permitted by law or affect the right of either such party to bring any suit,
action or proceeding against the other (or with respect to any Guarantor, its
property) in the courts of any other jurisdictions.
10.    Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.
11.    Severability. Any provision of this Guaranty which may be determined by
any competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, each Guarantor hereby waives any
provision of law which renders any provision hereof prohibited or unenforceable
in any respect.
12.    WAIVER OF TRIAL BY JURY. EACH GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL
BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.



--------------------------------------------------------------------------------



13.    Future Subsidiary Guarantors; Released Subsidiary Guarantors.
(a)    At such time following the date hereof as any Subsidiary that owns a
Borrowing Base Property (a “Joinder Guarantor”) is required to accede hereto
pursuant to the terms of Section 9.03 of the Credit Agreement, such Joinder
Guarantor shall execute and deliver to the Administrative Agent a joinder
agreement substantially in the form of Annex 1 (the “Joinder Agreement”),
signifying its agreement to be bound by the provisions of this Guaranty as a
Subsidiary Guarantor to the same extent as if such Joinder Guarantor had
originally executed this Guaranty as of the date hereof. Each of the other
Guarantors hereby consents to the execution and delivery of such Joinder
Agreement without any further notice or consent of such Guarantor.
(b)    If any Subsidiary Guarantor is entitled to be released from its
obligations hereunder pursuant to Section 9.03 of the Credit Agreement, then, in
accordance with the Credit Agreement, such Subsidiary Guarantor shall be deemed
released from its obligations hereunder and each of the other Guarantors hereby
consents to such release without any further notice or consent of such
Guarantor.
14.    Notices. All notices required or permitted to be given under this
Guaranty shall be in conformance with Section 10.01 of the Credit Agreement. All
notices to any Guarantor shall be addressed as follows:
c/o American Realty Capital
405 Park Avenue, 15th Floor
New York, New York 10022
Attention : William M. Kahane
Facsimile No.: (212) 421-5799


With a copy to:
 
c/o American Realty Capital
405 Park Avenue, 15th Floor
New York, New York 10022
Attention : Jesse C. Galloway
Facsimile No.: (212) 421-5799


15.    Guarantors’ Receipt of Loan Documents. Each Guarantor by its execution
hereof acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.



--------------------------------------------------------------------------------



16.    Interest; Expenses.
(a)    If any Guarantor fails to pay all or any sums due hereunder within thirty
(30) days after written demand by Administrative Agent, the amount of such sums
payable by such Guarantor to Administrative Agent shall bear interest after such
thirty (30) day period until paid at the Default Rate.
(b)    Guarantors, jointly and severally, hereby agree to pay all actual
out-of-pocket costs, charges and expenses, including reasonable attorneys’ fees
and disbursements, that may be incurred by Administrative Agent in enforcing the
covenants, agreements, obligations and liabilities of Guarantors under this
Guaranty.
17.    [Reserved]
18.    Specific Limitation on Guaranty and Indemnity Obligations. Each Guarantor
and Administrative Agent hereby confirm that it is the intention of Guarantors
and Administrative Agent that this Guaranty not constitute a fraudulent transfer
or fraudulent conveyance (a “Fraudulent Conveyance”) under the Bankruptcy Code,
the Uniform Fraudulent Conveyance Act or any other debtor relief law or
insolvency law (whether statutory, common law, case law or otherwise) or any
jurisdiction whatsoever (collectively, the “Bankruptcy Laws”). To give effect to
the foregoing intention of Guarantors and Administrative Agent, each of such
parties hereby irrevocably agrees that the Guaranteed Obligations shall be
limited to (but shall not be less than) such maximum amount as will, after
giving effect to the maximum amount of such obligations and all other
liabilities (whether contingent or otherwise) of Guarantors that are relevant
under such Bankruptcy Laws, result in the Guaranteed Obligations not
constituting a Fraudulent Conveyance under the Bankruptcy Laws, as of the date
of execution and delivery of this Guaranty (or, in connection with any Joining
Guarantor, as of the date of the execution and delivery of the Joinder Agreement
by such Joining Guarantor). The provisions of this Section 18 are intended
solely to preserve the rights of the Administrative Agent and the Lenders
hereunder to the maximum extent that would not cause the Guaranteed Obligations
of any Guarantor hereunder to be subject to avoidance under the Bankruptcy Laws,
and no Guarantor or any other Person shall have any right or claim under this
Section 18 as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Bankruptcy Laws.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
REIT GUARANTOR:


AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC., a Maryland corporation


By:        
Name:
Title:







--------------------------------------------------------------------------------



ANNEX 2


Certain Defined Terms


1.“Capitalized Loan Fees” means, with respect to the REIT Guarantor and its
Subsidiaries, and with respect to any period, any upfront, closing or similar
fees paid by such Person in connection with the incurrence or refinancing of
Indebtedness during such period that are capitalized on the balance sheet of
such Person.
2.“Disqualified Capital Stock” shall mean with respect to any Person any Equity
Interest of such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.
3.“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligation”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any Property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase securities, other Properties or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof. Except as set forth in the
definition of “Total Indebtedness” below, the amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof.



--------------------------------------------------------------------------------



4.“Indebtedness” of any Person means without duplication, (a) all indebtedness
for borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments (in each case, to the extent material or
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Properties, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Properties acquired by the Person
(even though the rights and remedies of the seller or bank under such agreement
in the event of default are limited to repossession or sale of such properties),
(f) all Capital Lease Obligations, (g) all net obligations with respect to Rate
Contracts, (h) all obligations to purchase, redeem, or acquire any Stock of such
Person or its Affiliates that, by its terms or by the terms of any security into
which it is convertible or exchangeable, is, or upon the happening of any event
or the passage of time would be, required to be redeemed or repurchased by such
Person or its Affiliates, (i) all indebtedness referred to in clauses (a)
through (h) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in Properties (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness, and (j) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above.
5.“Modified Funds from Operations” shall mean for any period the Total EBITDA
for such period, less (a) Total Interest Expense of the REIT Guarantor and its
Subsidiaries during such period and (b) amortization payments payable by the
REIT Guarantor and its Subsidiaries under any Indebtedness during such period.
6.“Non-Recourse” means, with reference to any obligation or liability, any
obligations or liability for which a Person, as obligor thereunder, is not
liable or obligated other than as to such Person’s interest in a specifically
identified asset only, subject to such limited exceptions to the non-recourse
nature of such obligation or liability, such as, but not limited to, fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.
7.“Outstanding Indebtedness” shall mean, as of any date of determination, the
portion of Total Indebtedness outstanding at such time.
8.“Outstanding Secured Indebtedness” shall mean the portion of the Outstanding
Indebtedness that is secured by a Lien.



--------------------------------------------------------------------------------



9.“Rate Contracts” means interest rate and currency swap agreements, cap, floor
and collar agreements, interest rate insurance, currency spot and forward
contracts and other agreements or arrangements designed to provide protection
against fluctuations in interest or currency exchange rates.
10.“Recourse” means, with reference to any obligation or liability, any direct
or indirect liability or obligation that is not Non-Recourse to the obligor
thereunder. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., by reason of a guaranty or
contribution obligations, by operation of law or by reason of such Person being
a general partner of such obligor).
11.“Tangible Net Worth” shall mean, as of any date of determination, and
excluding the impact of non-cash charges (such as depreciation and amortization)
the REIT Guarantor’s and its Subsidiaries’ consolidated net worth, as determined
in accordance with GAAP (except that in determining such net worth, Indebtedness
shall include the REIT Guarantor’s and its Subsidiaries’ share of the
Indebtedness of any partnership or joint venture in which the REIT Guarantor and
its Subsidiaries directly or indirectly holds any interest plus any Recourse or
contingent obligations, directly or indirectly, of the REIT Guarantor and its
Subsidiaries with respect to any Indebtedness of such partnership or joint
venture in excess of its proportionate share), exclusive of intangible assets
such as good will, patents, tradenames, trade-marks, copyrights, franchises and
other assets defined as “intangible assets” under GAAP, but including the fair
value of any leases determined in accordance with GAAP.
12.“Total Assets” shall mean the value of all assets of REIT Guarantor and its
Subsidiaries as determined in accordance with GAAP.
13.“Total EBITDA” shall mean, for any period, for REIT Guarantor and its
Subsidiaries, determined in accordance with GAAP, the sum of (a) the net income
(or net loss) plus (b) all amounts treated as expenses for depreciation,
interest and the amortization of intangibles of any kind to the extent included
in the determination of such net income (or loss), plus (c) all accrued taxes on
or measured by income to the extent included in the determination of such net
income (or loss); provided, however, that (i) net income (or loss) shall be
computed for these purposes without giving effect to extraordinary losses or
extraordinary gains and (ii) Total EBITDA shall not include any expenses
associated with the acquisition of Property (including, without limitation, any
transaction related costs associated therewith).



--------------------------------------------------------------------------------



14.“Total Fixed Charges” shall mean, without duplication, for any period, solely
with respect to the REIT Guarantor and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP), the sum of the amounts for such
period of (a) scheduled payments of principal of Indebtedness of the REIT
Guarantor and its Subsidiaries, (b) the REIT Guarantor’s and its Subsidiaries’
pro rata share of scheduled payments of principal of Indebtedness of any
partnership or joint venture in which the REIT Guarantor or any Subsidiary owns
a direct or indirect Equity Interest that does not otherwise constitute
Indebtedness of and is not otherwise Recourse to any of the REIT Guarantor or
its Subsidiaries or their respective assets, (c) Total Interest Expense,
(d) payments of dividends in respect of Disqualified Capital Stock; and (e) to
the extent not otherwise included in Total Interest Expense, dividends and other
distributions paid in cash during such period by the REIT Guarantor or its
Subsidiaries with respect to preferred stock or preferred operating units,
including to any partnership or joint venture in which the REIT Guarantor or any
Subsidiary owns a direct or indirect Equity Interest. For purposes of clauses
(b) and (e), the pro rata share of payments by any partnership or joint venture
in which the REIT Guarantor or its Subsidiaries owns a direct or indirect Equity
Interest shall be deemed equal to the product of (i) the payments made by such
partnership or joint venture, multiplied by (ii) the percentage of the total
outstanding Equity Interest of such Person held directly or indirectly by the
REIT Guarantor or its Subsidiaries, expressed as a decimal.
15.“Total Indebtedness” means as of any date of determination, the Indebtedness
of REIT Guarantor and its Subsidiaries, whether outstanding or available to be
drawn, and shall include the REIT Guarantor’s and its Subsidiary’s share of the
Indebtedness of any partnership or joint venture in which REIT Guarantor or any
Subsidiary directly or indirectly holds any interest plus any Recourse or
contingent obligations, directly or indirectly, of REIT Guarantor or any
Subsidiary with respect to any Indebtedness of such partnership or joint venture
in excess of its proportionate share.



--------------------------------------------------------------------------------



16.“Total Interest Expense” shall mean, for any period, the sum, for the REIT
Guarantor and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest in
respect of Indebtedness (including the interest component of any payments in
respect of Capital Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period), (b) the net amount payable
(or minus the net amount receivable) under Rate Contracts relating to interest
during such period (whether or not actually paid or received during such
period), (c) interest incurred on any liability or obligation that constitutes a
contingent obligation of the REIT Guarantor or any Subsidiary, and (d) to the
extent not included in clauses (a), (b) and (c), any of the REIT Guarantor’s or
its Subsidiaries’ pro rata share of interest expense and other amounts of the
type referred to in such clauses of any partnership or joint venture in which
the REIT Guarantor or such Subsidiary owns a direct or indirect Equity Interest,
but excluding defeasance fees. For purposes of clause (d), the pro rata share of
payments by any partnership or joint venture in which the REIT Guarantor or its
Subsidiaries owns a direct or indirect Equity Interest shall be deemed equal to
the product of (i) the payments made by such partnership or joint venture,
multiplied by (ii) the percentage of the total outstanding Equity Interest of
such Person held directly or indirectly by the REIT Guarantor or its
Subsidiaries, expressed as a decimal.
17.“Total Recourse Indebtedness” shall mean the portion of the Total
Indebtedness that is guaranteed by or otherwise fully Recourse to the REIT
Guarantor or its Subsidiaries.
18.“Total Unencumbered Asset Value” means, at any date, the portion of Total
Assets attributable to Unencumbered Properties.
19.“Unencumbered Properties” shall mean Real Properties that are (a) not
encumbered by a Lien, springing lien or negative pledge and (b) wholly-owned by
the REIT Guarantor or a Subsidiary. Unencumbered Properties shall not include
any Real Property that is a Borrowing Base Property in accordance with the terms
of the Credit Agreement.
20.“Unhedged Interest Exposure” shall mean the aggregate amount of Indebtedness
of REIT Guarantor and any Subsidiary that is (a) secured by Liens on the
Properties of the REIT Guarantor and the Subsidiaries and (b) that provides for
the payment by REIT Guarantor and the Subsidiaries of interest at a floating
rate that is not subject to a Rate Contract.



